Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the original filing on 03/07/2022. Claims 1-20 are pending and have been considered below.

Information Disclosure Statement
3.	The information disclosure statement (IDS(s)) submitted on 03/17/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4, 7, 10, 11, 14, 17, 18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claims 3, 10, 17, the claims recite “wherein the user input associated with the selected graphical symbol corresponds to a user input type associated with a distribution channel corresponding to the client device”. However, the specification does not support the above features. As such, the claims lack written description. Applicant is respectfully requested to clarify the above issues and to specifically point out support for the limitation in the originally filed specification and claims.
As per claims 4, 11, 18, the claims recite “generating the results for the survey question by mapping the selected graphical symbol to the available answer choice comprises translating the selected graphical symbol to an opinion within a range of opinions”. However, the specification does not support the above features. As such, the claims lack written description. Applicant is respectfully requested to clarify the above issues and to specifically point out support for the limitation in the originally filed specification and claims.
As per claims 7, 14, 20 the claims recite “wherein generating results for the survey question by mapping the selected graphical symbol to an available answer choice comprises converting the selected graphical symbol to a string of text”. However, the specification does not support the above features. As such, the claims lack written description. Applicant is respectfully requested to clarify the above issues and to specifically point out support for the limitation in the originally filed specification and claims.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taghaddos (U.S. Patent Application Pub. No. US 20130111323 A1).

	Claim 1: Taghaddos teaches a computer-implemented method comprising:
providing, to a client device (i.e. A user can access the survey player 142 through similar devices. If so configured, a display 40 on these devices can be used to present a graphical user interface 43 of the survey system 110 to user 106; para. [0030]), a survey question comprising graphical symbol answer choices (i.e. FIG. 9, the survey system 110 facilitates completion of surveys by Survey Takers (ST) on the Survey Player 142. Unlike traditional surveys where all the questions are presented on single or multiple pages, the survey player 142 displays each question 900 individually, formatted and sized for the device being used by the ST; para. [0072]);
receiving, from the client device (i.e. A user can access the survey player 142 through similar devices. If so configured, a display 40 on these devices can be used to present a graphical user interface 43 of the survey system 110 to user 106; para. [0030]), an indication of a selected graphical symbol from the graphical symbol answer choices (i.e. FIG. 9, the survey system 110 facilitates completion of surveys by Survey Takers (ST) on the Survey Player 142. Unlike traditional surveys where all the questions are presented on single or multiple pages, the survey player 142 displays each question 900 individually, formatted and sized for the device being used by the ST. The ST answers a question and is shown the next question; para. [0072]);
generating, within a survey system, results for the survey question by mapping the selected graphical symbol to an available answer choice (i.e. FIG. 7, screen 700 illustrates an exemplary report from a survey. Seeing responses with survey system 110 is easy. The SC simply clicks "Responses" on the dashboard control screen 600 and is shown all the questions 702 along with the answers 704. The answers are stored in the central database 181 with the corresponding unique survey identifier and the ST' s responses 706 which are then displayed under the responses section for the survey to the SC; para. [0070]); and
updating survey results based on the results for the survey question (i.e. FIG. 7, screen 700 illustrates an exemplary report from a survey. Seeing responses with survey system 110 is easy. The SC simply clicks "Responses" on the dashboard control screen 600 and is shown all the questions 702 along with the answers 704. The answers are stored in the central database 181 with the corresponding unique survey identifier and the ST' s responses 706 which are then displayed under the responses section for the survey to the SC; para. [0070]).

Claim 2: Taghaddos teaches the computer-implemented method of claim 1. Taghaddos further teaches wherein the indication of the selected graphical symbol (i.e. FIG. 9, the survey system 110 facilitates completion of surveys by Survey Takers (ST) on the Survey Player 142. Unlike traditional surveys where all the questions are presented on single or multiple pages, the survey player 142 displays each question 900 individually, formatted and sized for the device being used by the ST. The ST answers a question and is shown the next question; para. [0072]) comprises a user input associated with the selected graphical symbol (i.e. An input device 116 (e.g., one or more user/developer controlled devices such as a keyboard, mouse, touch pad, touch sensitive screen, devices without keypads, speech input etc.) couples to the graphical user interface 43 to provide input to the survey editor 140 and survey player 142 of the survey system 110; para. [0030]).

Claim 3: Taghaddos teaches the computer-implemented method of claim 2. Taghaddos further teaches wherein the user input associated with the selected graphical symbol corresponds to a user input type associated with a distribution channel corresponding to the client device (i.e. FIGS. 11A and 11B are screen shots 1100 and 1110 of survey questions as displayed on a mobile device using a survey player similar to the survey player 142 of FIG. 2. Here the survey player is optimized for collecting survey data from, for example a smartphone or iPhone. Survey takers on an iPhone or similarly-capable smartphone will be presented with a survey player optimized specifically for their display screens and input devices; para. [0073]).

Claim 4: Taghaddos teaches the computer-implemented method of claim 1. Taghaddos further teaches wherein generating the results for the survey question by mapping the selected graphical symbol to the available answer choice comprises (i.e. FIG. 7, screen 700 illustrates an exemplary report from a survey. Seeing responses with survey system 110 is easy. The SC simply clicks "Responses" on the dashboard control screen 600 and is shown all the questions 702 along with the answers 704. The answers are stored in the central database 181 with the corresponding unique survey identifier and the ST' s responses 706 which are then displayed under the responses section for the survey to the SC; para. [0070]) translating the selected graphical symbol to an opinion within a range of opinions (i.e. in question shown in window 502, a question includes a title 508, a row of smiley faces 509 ranging in look from happy to sad corresponding to a row of labels 510 representing a rating scale. This question format provides a unique look to a survey question; para. [0064]).

Claim 5: Taghaddos teaches the computer-implemented method of claim 1. Taghaddos further teaches wherein the graphical symbol answer choices comprise emojis or ideograms (i.e. Now referring to FIGS. 5A-5C, further details of the survey editing process and graphical user interface are described. One of the question types in surveys produced by the survey system 110 is the smiley question where a series of smiley faces are presented with custom labels so the SC can create any type of satisfaction question he or she desires as shown in FIG. 5A; para. [0062]).

Claim 6: Taghaddos teaches the computer-implemented method of claim 1. Taghaddos further teaches comprising: identifying a question type of the survey question; and determining the graphical symbol answer choices based on the question type of the survey question (i.e. FIG. 4B illustrates a screen 430 enumerating some of the question types available to be selected by the SC; para. [0051]).

Claim 7: Taghaddos teaches the computer-implemented method of claim 1. Taghaddos further teaches wherein generating results for the survey question by mapping the selected graphical symbol to an available answer choice (i.e. FIG. 7, screen 700 illustrates an exemplary report from a survey. Seeing responses with survey system 110 is easy. The SC simply clicks "Responses" on the dashboard control screen 600 and is shown all the questions 702 along with the answers 704. The answers are stored in the central database 181 with the corresponding unique survey identifier and the ST' s responses 706 which are then displayed under the responses section for the survey to the SC; para. [0070]) comprises converting the selected graphical symbol to a string of text (i.e. in question shown in window 502, a question includes a title 508, a row of smiley faces 509 ranging in look from happy to sad corresponding to a row of labels 510 representing a rating scale. This question format provides a unique look to a survey question; para. [0064]).

Claim 8: Taghaddos teaches a non-transitory computer readable storage medium comprising instructions that (i.e. a computer program product is one embodiment that has a computer-readable medium including computer program logic encoded thereon that when performed in a computerized device; para. [0007]), when executed by at least one processor (i.e. when executed on at least one processor with a computing system, causes the processor to perform the operations (e.g., the methods) indicated herein as embodiments of the invention; para. [008]), cause a computing device to: 
provide, to a client device (i.e. A user can access the survey player 142 through similar devices. If so configured, a display 40 on these devices can be used to present a graphical user interface 43 of the survey system 110 to user 106; para. [0030]), a survey question comprising graphical symbol answer choices (i.e. FIG. 9, the survey system 110 facilitates completion of surveys by Survey Takers (ST) on the Survey Player 142. Unlike traditional surveys where all the questions are presented on single or multiple pages, the survey player 142 displays each question 900 individually, formatted and sized for the device being used by the ST; para. [0072]);
receive, from the client device (i.e. A user can access the survey player 142 through similar devices. If so configured, a display 40 on these devices can be used to present a graphical user interface 43 of the survey system 110 to user 106; para. [0030]), an indication of a selected graphical symbol from the graphical symbol answer choices (i.e. FIG. 9, the survey system 110 facilitates completion of surveys by Survey Takers (ST) on the Survey Player 142. Unlike traditional surveys where all the questions are presented on single or multiple pages, the survey player 142 displays each question 900 individually, formatted and sized for the device being used by the ST. The ST answers a question and is shown the next question; para. [0072]);
generate, within a survey system, results for the survey question by mapping the selected graphical symbol to an available answer choice (i.e. FIG. 7, screen 700 illustrates an exemplary report from a survey. Seeing responses with survey system 110 is easy. The SC simply clicks "Responses" on the dashboard control screen 600 and is shown all the questions 702 along with the answers 704. The answers are stored in the central database 181 with the corresponding unique survey identifier and the ST' s responses 706 which are then displayed under the responses section for the survey to the SC; para. [0070]); and
update survey results based on the results for the survey question (i.e. FIG. 7, screen 700 illustrates an exemplary report from a survey. Seeing responses with survey system 110 is easy. The SC simply clicks "Responses" on the dashboard control screen 600 and is shown all the questions 702 along with the answers 704. The answers are stored in the central database 181 with the corresponding unique survey identifier and the ST' s responses 706 which are then displayed under the responses section for the survey to the SC; para. [0070]).

Claim 9: Taghaddos teaches the non-transitory computer readable storage medium of claim 8. Taghaddos further teaches wherein the indication of the selected graphical symbol (i.e. FIG. 9, the survey system 110 facilitates completion of surveys by Survey Takers (ST) on the Survey Player 142. Unlike traditional surveys where all the questions are presented on single or multiple pages, the survey player 142 displays each question 900 individually, formatted and sized for the device being used by the ST. The ST answers a question and is shown the next question; para. [0072]) comprises a user input associated with the selected graphical symbol (i.e. An input device 116 (e.g., one or more user/developer controlled devices such as a keyboard, mouse, touch pad, touch sensitive screen, devices without keypads, speech input etc.) couples to the graphical user interface 43 to provide input to the survey editor 140 and survey player 142 of the survey system 110; para. [0030]).

Claim 10: Taghaddos teaches the non-transitory computer readable storage medium of claim 9. Taghaddos further teaches wherein the user input associated with the selected graphical symbol corresponds to a user input type associated with a distribution channel corresponding to the client device (i.e. FIGS. 11A and 11B are screen shots 1100 and 1110 of survey questions as displayed on a mobile device using a survey player similar to the survey player 142 of FIG. 2. Here the survey player is optimized for collecting survey data from, for example a smartphone or iPhone. Survey takers on an iPhone or similarly-capable smartphone will be presented with a survey player optimized specifically for their display screens and input devices; para. [0073]).

Claim 11: Taghaddos teaches the non-transitory computer readable storage medium of claim 8. Taghaddos further teaches wherein generating the results for the survey question by mapping the selected graphical symbol to the available answer choice (i.e. FIG. 7, screen 700 illustrates an exemplary report from a survey. Seeing responses with survey system 110 is easy. The SC simply clicks "Responses" on the dashboard control screen 600 and is shown all the questions 702 along with the answers 704. The answers are stored in the central database 181 with the corresponding unique survey identifier and the ST' s responses 706 which are then displayed under the responses section for the survey to the SC; para. [0070]) comprises translating the selected graphical symbol to an opinion within a range of opinions (i.e. in question shown in window 502, a question includes a title 508, a row of smiley faces 509 ranging in look from happy to sad corresponding to a row of labels 510 representing a rating scale. This question format provides a unique look to a survey question; para. [0064]).

Claim 12: Taghaddos teaches the non-transitory computer readable storage medium of claim 8. Taghaddos further teaches wherein the graphical symbol answer choices comprise emojis or ideograms (i.e. Now referring to FIGS. 5A-5C, further details of the survey editing process and graphical user interface are described. One of the question types in surveys produced by the survey system 110 is the smiley question where a series of smiley faces are presented with custom labels so the SC can create any type of satisfaction question he or she desires as shown in FIG. 5A; para. [0062]).

Claim 13: Taghaddos teaches the non-transitory computer readable storage medium of claim 8. Taghaddos further teaches comprising instructions that (i.e. a computer program product is one embodiment that has a computer-readable medium including computer program logic encoded thereon that when performed in a computerized device; para. [0007]), when executed by the at least one processor (i.e. when executed on at least one processor with a computing system, causes the processor to perform the operations (e.g., the methods) indicated herein as embodiments of the invention; para. [008]), cause the computing device to: identifying a question type of the survey question; and determining the graphical symbol answer choices based on the question type of the survey question (i.e. FIG. 4B illustrates a screen 430 enumerating some of the question types available to be selected by the SC; para. [0051]).

Claim 14: Taghaddos teaches the non-transitory computer readable storage medium of claim 8. Taghaddos further teaches wherein generating results for the survey question by mapping the selected graphical symbol to an available answer choice (i.e. FIG. 7, screen 700 illustrates an exemplary report from a survey. Seeing responses with survey system 110 is easy. The SC simply clicks "Responses" on the dashboard control screen 600 and is shown all the questions 702 along with the answers 704. The answers are stored in the central database 181 with the corresponding unique survey identifier and the ST' s responses 706 which are then displayed under the responses section for the survey to the SC; para. [0070]) comprises converting the selected graphical symbol to a string of text (i.e. in question shown in window 502, a question includes a title 508, a row of smiley faces 509 ranging in look from happy to sad corresponding to a row of labels 510 representing a rating scale. This question format provides a unique look to a survey question; para. [0064]).

Claim 15: Taghaddos teaches a system comprising:
at least one processor (i.e. when executed on at least one processor with a computing system, causes the processor to perform the operations (e.g., the methods) indicated herein as embodiments of the invention; para. [008]); and
at least one non-transitory computer readable storage medium storing instructions thereon that (i.e. a computer program product is one embodiment that has a computer-readable medium including computer program logic encoded thereon that when performed in a computerized device; para. [0007]), when executed by the at least one processor (i.e. when executed on at least one processor with a computing system, causes the processor to perform the operations (e.g., the methods) indicated herein as embodiments of the invention; para. [008]), cause the system to: 
provide, to a client device (i.e. A user can access the survey player 142 through similar devices. If so configured, a display 40 on these devices can be used to present a graphical user interface 43 of the survey system 110 to user 106; para. [0030]), a survey question comprising graphical symbol answer choices (i.e. FIG. 9, the survey system 110 facilitates completion of surveys by Survey Takers (ST) on the Survey Player 142. Unlike traditional surveys where all the questions are presented on single or multiple pages, the survey player 142 displays each question 900 individually, formatted and sized for the device being used by the ST; para. [0072]);
receive, from the client device (i.e. A user can access the survey player 142 through similar devices. If so configured, a display 40 on these devices can be used to present a graphical user interface 43 of the survey system 110 to user 106; para. [0030]), an indication of a selected graphical symbol from the graphical symbol answer choices (i.e. FIG. 9, the survey system 110 facilitates completion of surveys by Survey Takers (ST) on the Survey Player 142. Unlike traditional surveys where all the questions are presented on single or multiple pages, the survey player 142 displays each question 900 individually, formatted and sized for the device being used by the ST. The ST answers a question and is shown the next question; para. [0072]);
generate, within a survey system, results for the survey question by mapping the selected graphical symbol to an available answer choice (i.e. FIG. 7, screen 700 illustrates an exemplary report from a survey. Seeing responses with survey system 110 is easy. The SC simply clicks "Responses" on the dashboard control screen 600 and is shown all the questions 702 along with the answers 704. The answers are stored in the central database 181 with the corresponding unique survey identifier and the ST' s responses 706 which are then displayed under the responses section for the survey to the SC; para. [0070]); and
update survey results based on the results for the survey question (i.e. FIG. 7, screen 700 illustrates an exemplary report from a survey. Seeing responses with survey system 110 is easy. The SC simply clicks "Responses" on the dashboard control screen 600 and is shown all the questions 702 along with the answers 704. The answers are stored in the central database 181 with the corresponding unique survey identifier and the ST' s responses 706 which are then displayed under the responses section for the survey to the SC; para. [0070]).

Claim 16: Taghaddos teaches the system of claim 15. Taghaddos further teaches wherein the indication of the selected graphical symbol (i.e. FIG. 9, the survey system 110 facilitates completion of surveys by Survey Takers (ST) on the Survey Player 142. Unlike traditional surveys where all the questions are presented on single or multiple pages, the survey player 142 displays each question 900 individually, formatted and sized for the device being used by the ST. The ST answers a question and is shown the next question; para. [0072]) comprises a user input associated with the selected graphical symbol (i.e. An input device 116 (e.g., one or more user/developer controlled devices such as a keyboard, mouse, touch pad, touch sensitive screen, devices without keypads, speech input etc.) couples to the graphical user interface 43 to provide input to the survey editor 140 and survey player 142 of the survey system 110; para. [0030]).

Claim 17: Taghaddos teaches the system of claim 16. Taghaddos further teaches wherein the user input associated with the selected graphical symbol corresponds to a user input type associated with a distribution channel corresponding to the client device (i.e. FIGS. 11A and 11B are screen shots 1100 and 1110 of survey questions as displayed on a mobile device using a survey player similar to the survey player 142 of FIG. 2. Here the survey player is optimized for collecting survey data from, for example a smartphone or iPhone. Survey takers on an iPhone or similarly-capable smartphone will be presented with a survey player optimized specifically for their display screens and input devices; para. [0073]).

Claim 18: Taghaddos teaches the system of claim 15. Taghaddos further teaches wherein generating the results for the survey question by mapping the selected graphical symbol to the available answer choice (i.e. FIG. 7, screen 700 illustrates an exemplary report from a survey. Seeing responses with survey system 110 is easy. The SC simply clicks "Responses" on the dashboard control screen 600 and is shown all the questions 702 along with the answers 704. The answers are stored in the central database 181 with the corresponding unique survey identifier and the ST' s responses 706 which are then displayed under the responses section for the survey to the SC; para. [0070]) comprises translating the selected graphical symbol to an opinion within a range of opinions (i.e. in question shown in window 502, a question includes a title 508, a row of smiley faces 509 ranging in look from happy to sad corresponding to a row of labels 510 representing a rating scale. This question format provides a unique look to a survey question; para. [0064]).

Claim 19: Taghaddos teaches the system of claim 15. Taghaddos further teaches comprising instructions that (i.e. a computer program product is one embodiment that has a computer-readable medium including computer program logic encoded thereon that when performed in a computerized device; para. [0007]), when executed by the at least one processor (i.e. when executed on at least one processor with a computing system, causes the processor to perform the operations (e.g., the methods) indicated herein as embodiments of the invention; para. [008]), cause the system to: identify a question type of the survey question; and determine the graphical symbol answer choices based on the question type of the survey question (i.e. FIG. 4B illustrates a screen 430 enumerating some of the question types available to be selected by the SC; para. [0051]).

Claim 20: Taghaddos teaches the system of claim 15. Taghaddos further teaches wherein generating results for the survey question by mapping the selected graphical symbol to an available answer choice (i.e. FIG. 7, screen 700 illustrates an exemplary report from a survey. Seeing responses with survey system 110 is easy. The SC simply clicks "Responses" on the dashboard control screen 600 and is shown all the questions 702 along with the answers 704. The answers are stored in the central database 181 with the corresponding unique survey identifier and the ST' s responses 706 which are then displayed under the responses section for the survey to the SC; para. [0070]) comprises converting the selected graphical symbol to a string of text (i.e. in question shown in window 502, a question includes a title 508, a row of smiley faces 509 ranging in look from happy to sad corresponding to a row of labels 510 representing a rating scale. This question format provides a unique look to a survey question; para. [0064]).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Bedi et al. (Pub. No. US 20140214489 A1), facilitating visual feedback and analysis over a network that has multiple users who each have a communication device, the method comprising facilitating posting a question to a selected number of consumers via the network; receiving, via the network, a response to each question from each responding consumer, wherein the response comprises a text message and an image (e.g., picture, a plurality of pictures, and a video).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Thursday - 8:00 am - 5:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN H TRAN/Primary Examiner, Art Unit 2173